1
2
3
4
5
6
                                                 JS-6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12   CASEY EDWARD MURDOCK,                         Case No. 2:19‐cv‐01413‐RSWL (SHK)

13                                 Petitioner,
                                                   JUDGMENT
14                       v.

15   FELIPE MARTINEZ, JR.,
16                                 Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: August 29, 2019
23                                          /s/ RONALD S.W. LEW
                                            HONORABLE RONALD S.W. LEW
24                                          United States District Judge

25
26
27
28
